Citation Nr: 0322790	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  94-32 152	)	DATE
	)      

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

This case originally came before the Board of Veterans' 
Appeals from a rating decision of the Department of Veterans 
Affairs (VA), Nashville, Tennessee, regional office (RO).  

In March 2000, the Board remanded the case for additional 
development.


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
October 1965 to November 1968.

2.	On August 15, 2003, the Board was notified by the RO 
that the veteran died on May [redacted]
, 2003, before the Board had an 
opportunity to adjudicate the claim.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a claimant perfects an appeal to 
the Board of an adverse determination with regard to his 
entitlement to disability compensation benefits under chapter 
11 of title 38 of the United States Code, then dies while the 
appeal is pending, the determination appealed is rendered a 
nullity.  See Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997).  Lacking a viable underlying decision by the agency 
of original jurisdiction, the Board cannot proceed to 
adjudicate the appeal on the merits.  It does not have 
jurisdiction to do so.  Id. at 334.  This appeal on the 
merits has become moot by virtue of the death of the veteran 
and must be dismissed for lack of jurisdiction.  See also 
38 U.S.C.A. §§ 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2002).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2002).


ORDER

The appeal is dismissed.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



